         Case 1:20-cr-00041-NDF Document 44 Filed 09/02/20 Page 1 of 9




                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF WYOMING

          UNITED STATES OF AMERICA

                            vs                             Case Number: 20-CR-41-1F

                                                           Defendant's Attomey(s):
            WILLIAM RONALD BAKER
                                                           David Weiss


                                 JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pled guilty to count 1.


ACCORDINGLY, the court has adjudicated that the defendant isguilty ofthe following
offense(s):

        Title and Section              Nature of Offense                                     Count
                                                                  Date Offense Concluded
                                                                                           NumberCs)
  21 U.S.C. §§ 841(a)(1)           Possession with Intent to
      and (b)(1)(A)                                                 December 1, 2019           1
                                  Distribute Methamphetamine
The defendant is sentenced as provided in pages 2 through 9 ofthis Judgment. The sentence is
imposedpursuant to the Sentencing Reform Act of 1984.
The sentencing enhancement pursuant to 21 U.S.C. § 851 is dismissed on the motion of the
United States.

IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this
district within 30 days ofany change ofresidence ormailing address until all fines, restitution,
costs, and special assessments imposed by this judgment are fully paid.

Defendant's USMNo: 12996-023                                September 2, 2020




                                                            Nancy DT^reudenthal
                                                            United(^tes District Judge




WY 14                                                                                  Rev. 12/09/2019
        Case 1:20-cr-00041-NDF Document 44 Filed 09/02/20 Page 2 of 9




                                     IMPRISONMENT

 The defendant ishereby committed to the custody ofthe United States Bureau ofPrisons to be
 imprisoned for a term of 120 months.

 The Court recommends to the Bureau ofPrisons that the defendant be placed at the facility in
 Englewood, Colorado for the purpose ofvisitation and programming, specifically the
 programming associated with culinary arts. The Court also strongly recommends that the
 defendant participate in the Bureau ofPrisons' Residential Drug Abuse Program.
 Thedefendant is remanded to thecustody of the United States Marshal.


                                          RETURN


         I have executedthis Judgment as follows:




         Defendant delivered on                     to                              at

                                                    , with a certified copy of this Judgment.



                                                    United States Marshal/Bureau of Prisons



                                              By:
                                                    Authorized Agent




20-CR-41-1F                                                       JUDGMENT IN A CRIMINAL CASE
WILLIAM RONALD BAKER                                                                 PAGE 2 OF 9
         Case 1:20-cr-00041-NDF Document 44 Filed 09/02/20 Page 3 of 9




                                   SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 5
years.


The defendant shall not commit another federal, state or local crime.

The defendant shall not illegally possess a controlled substance.

The defendant shall refrain from any unlawful use of a controlled substance and submit to one
drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter (as determined by the court) for use of a controlled substance, but the condition stated
in this paragraph may be ameliorated or suspended bythe court for any individual defendant if
the defendant's presentence report or other reliable information indicates a low risk of ftiture
substance abuse by the defendant.

If a fine is imposed and has notbeenpaidupon release to supervised release, the defendant shall
adhere to an installmentschedule to pay that fine.

Thedefendant shall (A) make restitution in accordance with 18 U .S.C. §§ 2248, 2259,2264,
2327, 3663,3663A, and 3664; and (B) pay the assessment imposed in accordance with 18
U.S.C. § 3013. Ifthere is a court-established payment schedule for making restitution orpaying
the assessment (see 18 U.S .C. § 3572(d)), the defendant shall adhere to the schedule.

The defendant shall submit to the collection of a DNAsample at the direction of the United
States Probation Office if the collection of such a sample is authorized pursuant to section 3 of
the DNA Analysis Backlog Elimination Actof 2000 (42 U.S .C. § 14135a).

Thedefendant shall comply with the standard conditions thathave been adopted by this Court as
defined in thecontents of Ae Standard Conditions page (if included in this judgment). If this
judgment imposes a restitution obligation, it shall be a condition of supervised release thatthe
defendant pay any such restitutionthat remainsunpaid at the commencement of the term of
supervised release. The defendant shallcomply withthe following additional conditions:

The defendant shall beprohibited from working with or accessing the personal identifying
information of others.


The defendant shallnot possess any identity theft equipment such as blankcreditcards, card
readers, and/orpersonal identifying documents belonging to others.

The defendant shall consent to having installed onhiscomputer(s), at his own expense, any hardware
or software systems to monitor computer use. Thedefendant may be limited to possessing only one
personal internet capable device, to facilitate effective monitoring of any activity related to identity
theft, fraud, and drug distribution. The defendant shall consent to the U.S. Probation Officer
conducting periodic unannounced examinations of his computer(s), hardware, software, and other
20-CR-4I-1F                                                             JUDGMENT IN A CRIMINAL CASE
WILLIAM RONALD BAKER                                                                      PAGE 3 OF 9
        Case 1:20-cr-00041-NDF Document 44 Filed 09/02/20 Page 4 of 9




electronic devices, which may include retrieval and copying ofall data from his computer(s). This
also includes the removal ofsuch equipment ifnecessary, for the purpose ofconducting a more
thorough inspection orinvestigation. The defendant shall agree to sign and abide by the forensic
intake agreement and the computer use agreement provided by theU.S. Probation Office. For the
purposes of this condition, the term computer is defined at 18 U.S.C. § 1030(e), which includes, but
isnot limited to, traditional computers (Windows/Apple/Linux based machines), cellular phones,
internet tablets, and game machines and related accessories.

The defendant shall participate in and successfully complete a substance abuse treatment
program approved by theUnited States Probation Officer, and abide by therules, requirements
and conditions of the treatment program. The defendant shall not discontinue treatment without
the permission of the United States Probation Officer.

The defendant must submit tosubstance abuse testing to determine if hehas used a prohibited
substance. Testing may include urine testing, the wearing ofa sweat patch, breathalyzer, a remote
alcohol testing system, analcohol monitoring technology program, and/or any form ofprohibited
substance screening ortesting. The defendant shall not attempt to obstruct ortamper with the testing
methods nor possess any device or itemused to evade or impede testing. Furthermore, the defendant
maybe required to payall, or a portion, of the costs of thetesting.

The defendant shall refrain from any use or possessionof alcohol and/or other intoxicants
including over the counter medications used contrary to therecommended dosage, or the
intentional inhalation of any substance, prescribed orotherwise, without thepermission of the
United States Probation Officer. Additionally, the defendant shall not enter establishments
whose primary income is derived from the sale of alcohol.

Thedefendant shall submit hisperson, property, storage facility, house, residence, office,
vehicle, papers, computers (as defined in 18U.S.C. § 1030(e)(1)), or otherelectronic
communications or data storage devices or media, to a search conducted by a United States
probation officer at a reasonable time andin a reasonable manner, based upon reasonable
suspicion of contraband or evidence of a violation of a condition. Failure to submit to a search
may be grounds for revocation of release. The defendant shall warn any other occupants that the
premises may be subject to searches pursuant to this condition.

Thedefendant shall participate in a cognitive-behavioral treatment regimen that may include, but
is not limited to, Moral Reconation Therapy, Cognitive Thinking, Thinking for a Change, or
Interactive Joumaling. Thedefendant shall actively participate intreatment until successfully
discharged or until the United States Probation Officer has excused the defendant from the
treatment regimen.




20-CR-41-1F                                                           JUDGMENT IN A CRIMINAL CASE
WILLIAM RONALD BAKER                                                                    PAGE 4 OF 9
        Case 1:20-cr-00041-NDF Document 44 Filed 09/02/20 Page 5 of 9




                    STANDARD CONDITIONS OF SUPERVISION
 1. The defendant shall report to the probation office inthe federal judicial district where he or
     she is authorized to reside within 72 hours of the timethe defendant was sentenced or
     released from imprisonment, unless the probation officer instructs the defendant to report to
     a different probation office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from
     the court orthe probation officer about how and when to report tothe probation officer, and
     the defendantshall report to the probationofficer as instructed.

3.   Thedefendant shall notknowingly leave the federal judicial district where he or sheis
     authorized to reside without first getting permission from the court orthe probation officer.
4. The defendant shall answer truthfully thequestions asked bytheprobation officer.
5. The defendant shall live ata place approved bythe probation officer. Ifthe defendant plans
   to change where he or she lives or anything about his or herliving arrangements (such as
     thepeople the defendant lives with), thedefendant shall notify theprobation officer at least
     10days before the change. If notifying theprobation officer at least 10days in advance is
     notpossible due to unanticipated circumstances, the defendant shall notify theprobation
     officer within 72 hours of becoming aware of a change or expected change.
6. The defendant shall allow the probation officerto visit the defendant at any time at his or
   her home or elsewhere, and the defendant shall permit theprobation officer to take any
   itemsprohibited by the conditions of the defendant's supervision that he or she observes in
     plain view.

7. The defendant shallwork full time (at least 30 hoursper week) at a lawful type of
   employment, unless the probationofficer excusesthe defendantfrom doing so. If the
   defendant does not have full-time employment he or she shall try to find full-time
   employment, unless the probationofficer excusesthe defendantfrom doing so. If the
   defendant plans to change where the defendant works or anything about his or her work
   (suchas the position or thejob responsibilities), the defendant shallnotify the probation
   officerat least 10 days before the change. If notifying the probation officerat least 10days
   in advance is not possible due to unanticipated circumstances, the defendant shallnotify the
   probationofficer within 72 hours of becoming aware of a change or expected change.

8. The defendant shall not communicate or interact with someone the defendant knows is
     engaged in criminal activity. If the defendant knows someone has been convicted of a
     felony, the defendant shall not knowingly communicate or interactwith that person without
     first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant shall
   notify the probation officer within 72 hours.


20-CR-41-1F                                                             JUDGMENT IN A CRIMINAL CASE
WILLIAM RONALD BAKER                                                                      PAGE 5 OF 9
       Case 1:20-cr-00041-NDF Document 44 Filed 09/02/20 Page 6 of 9




10. The defendant shall notown, possess, or have access to a firearm, ammunition, destructive
    device, or dangerous weapon (i.e., anything that was designed, or was modified for, the
    specific purpose of causing bodily injury or death to another person, such as nunchakus or
    tasers).

11. The defendant shall not act ormake any agreement with a law enforcement agency to act as
    a confidential human source or informant without first getting the permission of thecourt.
12. If the probation officer determines that the defendant poses a risk toanother person
    (including anorganization), the probation officer may, after obtaining Court approval,
    require the defendant to notify the person about the risk and the defendant shall comply
    with thatinstruction. Theprobation officer may contact theperson and confirm that the
    defendant has notified the person about the risk.

13. Thedefendant shall follow the instructions of theprobation officer related to the conditions
    of supervision.




20-CR-41-1F                                                        JUDGMENT IN A CRIMINAL CASE
WILLIAM RONALD BAKER                                                                PAGE 6 OF 9
         Case 1:20-cr-00041-NDF Document 44 Filed 09/02/20 Page 7 of 9




                                  FINANCIAL PENALTIES

The defendant shall pay the following total financial penalties inaccordance with the schedule of
payments set out below.

 Count         Assessment         Community Restitution                Fine

     1            $100.00                  $400.00                     $0.00
Notes:


 Totals:          $100.00                  $400.00                     $0.00




The fine and/or restitution includes any costs of incarceration and/or supervision. The fine and/
orrestitution, which isdue immediately, is inclusive ofall penalties and interest, if applicable.
The defendantshall pay intereston any fine and/or restitutionof more than Two Thousand Five
Hundred Dollars ($2,500.00), unless thefine and/or restitution ispaid in full before the fifteenth
day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe below payment
options are subject to penalties for defauh and delinquency pursuant to 18 U.S.C. § 3612(g).
The court has determined that the defendant does not have the ability to pay interest orpenalties
and it is ordered that:


         The interest and penaltiesnot be appliedto fine and/or restitution.




20-CR-41-1F                                                           JUDGMENT IN A CRIMINAL CASE
WILLIAM RONALD BAKER                                                                    PAGE 7 OF 9
       Case 1:20-cr-00041-NDF Document 44 Filed 09/02/20 Page 8 of 9




                               COMMUNITY RESTITUTION


 The defendant shall make restitution to the following persons in the following amounts:

                Name of Payee                                Amount of Restitution

               Office of the Clerk
                                                                     $400.00
          United States District Court
              2120 Capitol Avenue
             2nd Floor, Room 2131
             Cheyenne, WY 82001
                          THIS IS COMMUNITY RESTITUTION




20-CR-41-1F                                                        JUDGMENT IN A CRIMINAL CASE
WILLIAM RONALD BAKER                                                                PAGE 8 OF 9
       Case 1:20-cr-00041-NDF Document 44 Filed 09/02/20 Page 9 of 9




                                SCHEDULE OF PAYMENTS

Payments shall be applied in the following order: (1) assessment; (2) community restitution; (3)
fine principal; (4) cost of prosecution; (5) interest; (6) penalties.

The total fine and other monetary penalties shall bedue infull immediately.


ITIS ORDERED thedefendant shall paya special assessment fee m theamount of $100, which
shall bedue immediately. Payments for monetary obligations shall bemade payable by cashier's
check ormoney order to the Clerk of the U.S. District Court, 2120 Capitol Avenue, Room 2131,
Cheyenne, Wyoming 82001 and shall reference thedefendant's case number, 20-CR-41-1F. The
defendant shall participate mthe Inmate Financial Responsibility Program topay his/her
monetary obligations. The defendant shall pay allfinancial obligations immediately. While
incarcerated, the defendant shall make payments of at least $25 perquarter. Any amount not
paid immediately orthrough the Inmate Financial Responsibility Program shall bepaid
commencing 60 days after his/her release fi-om confinement in monthly payments of not less
than 10% of thedefendant's gross monthly income. All monetary payments shall be satisfied not
lessthan60 days priorto the expiration of the termof supervised release.




20-CR-41-1F                                                             JUDGMENT IN A CRIMINAL CASE
WILLIAM RONALD BAKER                                                                      PAGE 9 OF 9
